989 So. 2d 714 (2008)
Peggy GILMORE, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-5774.
District Court of Appeal of Florida, First District.
August 27, 2008.
Peggy Gilmore, pro se, Appellant.
Bill McCollum, Attorney General, and Bryan Jordan, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
On June 25, 2007, the appellant filed the instant rule 3.850 motion asserting her trial counsel "fail[ed] to represent [her] properly." The appellant has provided no facts or arguments other than that she believes there was a lack of evidence against her *715 and she would now like to withdraw her plea or have her sentenced reduced. The trial court, which did not have the benefit of Spera v. State, 971 So. 2d 754 (Fla.2007), denied the order because it is legally insufficient. The order on appeal is hereby reversed and remanded for the trial court to strike the appellant's motion with leave to amend it to cure the deficiencies within a reasonable time period. See Nelson v. State, 977 So. 2d 710 (Fla. 1st DCA 2008) (discussing Spera).
REVERSED and REMANDED with directions.
WEBSTER, LEWIS, and HAWKES, JJ., concur.